Citation Nr: 1452884	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-40 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for bilateral glaucoma.

2.  Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied a petition to reopen the previously denied claim on the basis that new and material evidence had not been received.  Jurisdiction was subsequently transferred to the RO in New York, New York, which, in a July 2014 Supplemental Statement of the Case, reopened the claim of service connection for bilateral glaucoma and denied it on the merits.

An appeal was also perfected on the issue of service connection for right ear hearing loss.  However, this claim was granted in a July 2014 rating decision, which the Veteran has not appealed.  Thus, that issue is no longer in appellate status.

The issue of whether the May 2002 rating decision denying a request to reopen the previously denied claim of service connection for bilateral glaucoma contains clear and unmistakable error (CUE) has been raised by the record.  See November 2009 notice of disagreement; September 2010 substantive appeal.  As it has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over this issue.  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Service connection was denied for bilateral glaucoma in a March 1982 rating decision by the RO.

2.  A May 2002 rating decision denied a petition to reopen the glaucoma claim; the Veteran was notified of his appellate rights but did not appeal, and no new evidence was received within one year of that rating decision.

3.  Evidence received since the last final denial in May 2002 includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim. 

3.  The weight of the evidence shows that the Veteran's bilateral glaucoma is related to his military service, to include his exposure to herbicides.


CONCLUSIONS OF LAW

1. The May 2002 denial of the petition to reopen the previously denied claim for bilateral glaucoma became final. 38 U.S.C.A. § 7105 (West 2002) (2014).

2.  New and material evidence has been received to reopen the previously denied claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for bilateral glaucoma have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.  

The RO initially denied service connection for bilateral glaucoma in March 1982.  In December 2001, the Veteran applied to reopen the previously denied claim, but the RO denied his petition in a May 2002 rating decision.  The Veteran was notified of this denial and his appellate rights, but did not appeal.  Further, VA did not receive any additional evidence relating to that issue within one year of notification of the May 2002 denial.  As such, the May 2002 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  As stated above, the issue of whether this rating decision contains a CUE has been raised by the record and is being referred back to the AOJ.

VA has not received any new medical evidence since the last final denial in May 2002.  Nevertheless, the Veteran has made detailed arguments as to the significance of previously received private treatment records.  Particularly, in his November 2009 notice of disagreement and September 2010 substantive appeal, the Veteran argued that these private treatment records show that his glaucoma was at an advanced stage, one not indicative of a young male, when first diagnosed in 1977, suggesting that his glaucoma was likely incurred during service.  More recently, in his October 2013 appellate brief, the Veteran reiterated his argument that the severity of the his glaucoma within a short time following service, along with its incurrence at a young age, favors a finding of service connection.  The Board also notes that VA obtained a VA examination addressing the possible causal nexus between an in-service injury or event, and the Veteran's glaucoma in June 2014.

Although they allude to previously received treatment records, the newly made arguments, along with the June 2014 VA examination, constitute new evidence.  This new evidence relates to an unestablished element of the previously denied claim.  Specifically, it shows that the Veteran's glaucoma was at an advanced stage when first diagnosed in 1977 and establishes a possible causal nexus between his glaucoma and service.  The evidence raises a reasonable possibility of substantiating the claim as it connects his current condition to an injury in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108 ; 38 C.F.R. §3.156(a) .

Service connection will be granted for a disability, even if it was first diagnosed after service, where the evidence shows that the current disability was incurred in or aggravated by incident, disease, or injury in service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran believes that his current eye disability is connected to his herbicide exposure during military service in Vietnam.  The Board notes that the RO conceded herbicide exposure in its March 1982 rating decision. 

The medical evidence shows that the Veteran currently suffers from advanced primary open angle glaucoma, first diagnosed in 1977.  See, e.g., June 1977 letter from Dr. Rowley; June 2014 VA examination.  A September 1986 letter from Dr. Wilson indicates that the Veteran's glaucoma was far advanced when it was first diagnosed in 1977.  The Board notes that he was 33 years of age at the time.

The June 2014 VA examiner opined that the Veteran's bilateral glaucoma is at least as likely as not due to or caused by his military service.  The examiner reasoned that the glaucoma could be connected to herbicide exposure, even though the Veteran has not been diagnosed with diabetes.  As stated above, the RO conceded herbicide exposure in the March 1982 rating decision.

In summary, the evidence is in relative equipoise that the Veteran's current eye disability, diagnosed as advanced primary open angle glaucoma, is connected to herbicide exposure during service.  Therefore, the benefit of the doubt rule applies, and all doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The criteria for service connection have been met.  38 C.F.R. §§ 3.303, 3.304.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for bilateral glaucoma is granted.

Service connection for bilateral glaucoma is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


